Case 3:18-cv-00629-NJR Document 159 Filed 09/10/21 Page 1 of 4 Page ID #1290




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CRAIG SCOTT,

                   Plaintiff,

    v.                                             Case No. 3:18-CV-629-NJR

    UNITED STATES OF AMERICA and
    PROTESTANT MEMORIAL MEDICAL
    CENTER, INC.,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Pending before the Court is a motion to compel filed by Plaintiff Craig Scott

directed toward Defendant Protestant Memorial Medical Center, Inc., d/b/a Memorial

Hospital (“Memorial Hospital”) (Doc. 155). Memorial Hospital filed a timely response in

opposition (Doc. 157). The Court now rules as follows.

                                        BACKGROUND

         With this motion, Plaintiff seeks to compel the production of the provider

dictionaries from an automated fax delivery system for twenty-eight civilian clinic

physicians and residents 1 from 2013 to 2015 by Defendant Memorial Hospital (Doc. 155).

Defendant Memorial Hospital has already supplied the fax dictionaries for Dr. Erynn

Elleby, Plaintiff’s primary care physician. Because the fax number associated with Dr.


1
 E. Charles Robacker; Michael Temporal; Cameron Gilmore; Robert Schaefer; Tina Kearney; Terrance
Craion; Sarah Gebauer; Shannon Witty; Anne Nash; Alka Aggarwal; Katie Awad; Alex LaBounty; Komal
Hanif; Marjorie Gutherie; Richard Shaffer; Sabha Cheema; Gia Patel; Bart Worthington; Kristina
Raveendran; Steven Whealon; Reena Patel; Graham Foster; Stacy Jefferson; Hayley Liptak; Andrew
Hellenga; Aaron Lloyd; Adam Pasternak; and Jessica Grimes.

                                         Page 1 of 4
Case 3:18-cv-00629-NJR Document 159 Filed 09/10/21 Page 2 of 4 Page ID #1291




Elleby within Memorial Hospital’s fax system was used by a neighboring military clinic

operated by the United States Air Force, Memorial Hospital also provided fax dictionaries

for fifty providers at the military clinic (Doc. 157-1). As part of his Amended Complaint,

Plaintiff alleges that Defendant Memorial Hospital failed to timely and properly transmit

records of care concerning Plaintiff to his primary care physician (Doc. 31). Plaintiff

asserts that the United States military clinic did not receive any medical records directed

to Dr. Elleby (Doc. 155). Further, Plaintiff states that the medical records clerks at the

civilian clinic, where Dr. Elleby practiced, frequently faced issues with receiving faxes

from Memorial Hospital (Id.). Considering this information, Plaintiff argues that provider

dictionaries for twenty-eight civilian clinic providers are relevant to know what number

Memorial Hospital was using for clinic providers between 2013-2015 and to know

whether any changes were made to the numbers used during that time (Id.).

       In response, Defendant Memorial Hospital argues that the requested

documentation is burdensome and overly broad as it pertains to physicians that did not

treat Plaintiff and have no relationship to the issues in the case (Doc. 157). Defendant also

points to Dr. Elleby’s testimony that she has no recollection of issues receiving medical

records from Memorial Hospital to show that the discovery requested is irrelevant

(Doc. 157).

                                    LEGAL STANDARD

       The scope of discovery in federal civil cases is governed by Federal Rule of Civil

Procedure Rule 26. A party may object to the relevance of discovery sought, though Rule

26 defines the term broadly. FED. R. CIV. P. 26(b)(1) permits a party to obtain discovery:


                                        Page 2 of 4
Case 3:18-cv-00629-NJR Document 159 Filed 09/10/21 Page 3 of 4 Page ID #1292




       regarding any nonprivileged matter that is relevant to any party’s claim or
       defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy,
       the parties’ relative access to relevant information, the parties’ resources,
       the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in
       evidence to be discoverable.

FED. R. CIV. P. 26(b)(1). District courts have broad discretion to control discovery and may

limit the scope of discovery if the discovery sought is obtainable in some less burdensome

manner. Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir. 2002). Strong public

policy considerations favor the disclosure of relevant materials such that “before

restricting discovery, the court should consider the totality of the circumstances,

weighing the value of the material sought against the burden of providing it, and taking

into account society’s interest in furthering the truthseeking function in the particular

case before the court.” Id. (internal quotations omitted).

                                         ANALYSIS

       Here, Plaintiff Scott argues that the requested discovery, provider dictionaries for

twenty-eight civilian clinic providers, is relevant. Specifically, Plaintiff asserts that all

parties have placed the reliability of communications between Memorial Hospital and

both the military and civilian clinics into controversy including Memorial Hospital’s

proper fax transmission of emergency room records to Plaintiff’s primary care physician

(Doc. 158). Moreover, the proper transmission of Plaintiff’s medical records is a

component of Plaintiff’s negligence claim against Memorial Hospital. Plaintiff’s request

is limited in time from 2013-2015 when Dr. Elleby served as a resident in the clinic.

Additionally, the dictionaries requested are limited to twenty-eight providers practicing

                                        Page 3 of 4
Case 3:18-cv-00629-NJR Document 159 Filed 09/10/21 Page 4 of 4 Page ID #1293




in the clinic during the same period. Defendant Memorial Hospital has delivered

provider dictionaries for fifty military clinic physicians, so the information is accessible

and not overly burdensome to produce. The provider dictionaries requested can certainly

lead to the discovery of relevant information, especially with regards to the

communication between Memorial Hospital and the civilian clinic, where Plaintiff’s

primary care physician worked.

                                        CONCLUSION

          For the reasons set forth above, the Court GRANTS Plaintiff Craig Scott’s Motion

to Compel Directed to Defendant Memorial Hospital (Doc. 155). Memorial Hospital is

ORDERED to produce screen shots of the provider dictionaries from their automated fax

delivery system for the twenty-eight civilian clinic physicians identified by Plaintiff 2

between 2013 and 2015 within 14 days of this Order.

          IT IS SO ORDERED.

          DATED: September 10, 2021


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




2
    See note 1.

                                        Page 4 of 4
